Citation Nr: 1204394	
Decision Date: 02/06/12    Archive Date: 02/16/12	

DOCKET NO.  07-40 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had active service from June 1958 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in New York, New York, that denied entitlement to the benefit sought.

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

In an October 2011 communication, the Veteran stated that he wanted to appear at a hearing before a Veterans Law Judge at the New York RO.  It is noted that the Veteran had a hearing before a Veterans Law Judge who is no longer at the Board.  The record reveals that he had not yet been scheduled for such a hearing.

In view of the foregoing, the case is REMANDED for the following:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the New York RO at the earliest available opportunity, in accordance with applicable procedures.  If the Veteran decides he no longer desires a hearing, he should so indicate in writing to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



